Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-161
                       Lower Tribunal No. 16-20026
                          ________________


                      Done and Done, LLC, etc.,
                         Appellant/Cross-Appellee,

                                     vs.

                 Data Payment Systems, Inc., etc.,
                         Appellee/Cross-Appellant.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

    Buchanan Ingersoll & Rooney PC, and A. Sheila Oretsky and Chance
Lyman (Tampa), for appellant/cross-appellee.

      Barakat + Bossa PLLC, and Brian Barakat, for appellee/cross-
appellant.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     In this appeal from an order compelling arbitration, the defendant,
Done and Done, LLC, argues that the trial court erred in compelling

arbitration of its counterclaims and third-party claims. 1 Because our review

of the record shows that the plaintiff, Data Payment Systems, Inc., d/b/a One

Payment, waived its right to compel arbitration through its participation in

litigation and discovery, we agree. See Chaikin v. Parker Waichman LLP,

253 So. 3d 640, 645 (Fla. 2d DCA 2017); Gen. Elec. Cap. Corp. v. Bio–Mass

Tech, Inc., 136 So. 3d 698, 701 (Fla. 2d DCA 2014) (“[A] party acts

inconsistently with the right to arbitration when the party actively participates

in the lawsuit by either prosecuting or defending issues that are subject to

arbitration.”); Est. of Orlanis ex rel. Marks v. Oakwood Terrace Skilled

Nursing & Rehab. Ctr., 971 So. 2d 811, 813 (Fla. 3d DCA 2007) (“[I]t is

crystal clear in this district that we apply the broad rule that any defendant

who ‘seek[s] the benefits of the discovery rules prior to filing [his] motion to

arbitrate,’ forfeits his right to arbitration.” (quoting Preferred Mut. Ins. Co. v.

Matrix Constr. Corp., 662 So. 2d 432, 432 (Fla. 3d DCA 1995))); Marcus v.

Fla. Bagels, LLC, 112 So. 3d 631, 634-35 (Fla. 4th DCA 2013) (declining to

apply equitable estoppel to permit non-signatory former officer and director

of signatory defendant to compel arbitration where signatory defendant had

elected to proceed in litigation).       Accordingly, the trial court’s order


1
    We dismiss the cross-appeal for lack of jurisdiction.

                                        2
compelling Done and Done, LLC’s counterclaims and third-party claims to

arbitration is reversed, and the cause remanded for further proceedings.

     Reversed and remanded.




                                     3